DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claims 1, 3-15 and 17-20 are pending.

Response to Amendment
Applicants’ response to the last Office Action, dated Jan. 27, 2022 has been entered and made of record.  In view of Applicant’s amendment for the title, the objection to the specification has been expressly withdrawn.

Allowable Subject Matter
	Claims 1, 3-15 and 17-20 are allowed.  
The following is an examiner’s statement of reasons for allowance: 
As to claim 1, it is persuasive that “as can be seen in the relevant portion (b) of FIG. 7 of Yashiro, it appears that none of the alleged first subsidiary electrodes/sub-electrodes 251(m)~254(m) overlap any of the alleged second subsidiary electrodes/sub-electrodes 251(m+1)~254(m+1) in a thickness direction of the display panel” (Remarks, p. 9).
Accordingly, the closest known prior art, i.e., Yashiro et al. (US 2014/0327845 A1), Chen (US 2020/0042113 A1), Han et al. (US 2015/0109254 A1), Huang (US 2015/0123942 A1), Chang et al. (US 2015/0153845 A1), Barel et al. (US 2020/0401241 A1), Trethewey et al. (US 2021/0165504 A1), Oh et al. (US 2013/0285945 A1) and Kuo et al. (US 2015/0370369 A1), alone or in reasonable combination, fails to teach limitations in consideration of the claims as a whole, specifically with respect to the limitation “wherein the first subsidiary electrode and the second subsidiary electrode cross each other in the second region in a plan view to thereby overlap in a thickness direction of the display panel”.
As to claims 3-11, they depend from claim 1 and are allowed at least for the same reason above.
As to claim 12, it has been amended in the similar manner as in claim 1, and is allowed for the same reason above.
As to claims 13-15 and 17-20, they depend from claim 12 and are allowed at least for the same reason above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD J HONG whose telephone number is (571) 270-7765.  The examiner can normally be reached on 9:00 AM to 6:00 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LunYi Lao can be reached on (571) 272-7671.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 

Feb. 6, 2022


/RICHARD J HONG/Primary Examiner, Art Unit 2692                                                                                                                                                                                                        

***